DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/10/21 have been fully considered but they are not persuasive.
Applicant argued on pages 6-7 of the Remark  that Vajapeyam et al. does not disclose the terminal is configured to avoid/not to receive PBSCH, PSS or SSS in the second narrow band.
Examiner notes that due to the broad meaning of claimed language “not to receive PBSCH, PSS or SSS”; the examiner or one skilled in the art could understand “any terminal configured to receive any signal other than the PBSCH, PSS or SSS” would overcome the claimed limitation “ the terminal is configured to avoid/not to receive PBSCH, PSS or SSS in the second narrow band”.  
Therefore, Vajapeyam et al. discloses in col.19; lines 4-13; Alternatively, the UL grant in the RAR message indicate a narrowband (second narrow band)  for the UE 120 to receive a message-4 (configured not  to receive PBSCH, PSS, SSS)  from the base station 110).  Examiner believes “receiving the message-4 by the Ue in the narrowband” could be equivalent to the claimed limitation “configured not to receive PBSCH, SSS, . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 
Claims 14,16,18,20,22-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vajapeyam et al. (USPat.10,555,345).
In claims 14,22-24 Vajapeyam et al. discloses a terminal being an NB-loT (Narrow
Band-Internet of Things) terminal (see Fig.8; col.15; lines 23-27; a random access procedure for a low cost UE 120 in eMTC), the terminal comprising:
a transmitter that transmits a random access preamble in a first narrow band (see fig.8;
step 802; col.15; lines 28-37; the UE 120 transmits Random access channel Preamble
message-1 to  a base station 110 in a narrow band 510 shown in fig.5B; col.13; lines 57 to col.14; line 5); and a receiver that receives a random access response in response to the random access preamble ( see fig.8; step 804; col.17; lines 35-40 and col.19; lines 49-55; the Ue 120 receives random access response ( RAR) message-2 from the base 
In claim 16, Vajapeyam et al. discloses wherein the terminal receives PBCH, PSS, and SSS in the first narrow band (see fig.5B; col.13; lineS57-65; the low cost UE monitors for PBCH, PSS, and SSS in the first narrow band 510).
 In claim 18, Vajapeyam et al. discloses wherein the receiver receives system information that indicates a random access preamble resource (see fig.2; col.9; lines 30- 40 and lines 57 to col.10; line 6; UE 120 receives system information from BS 110. The system information includes grants). 
In claim 20, Vajapeyam et al. discloses wherein the receiver receives system
information that indicates a random access preamble resource ( see fig.8; step 804; col.17; lines 35-45;  from the RAR message-2 received from the Base station 110, the UE 120 determines RAR resources based on the RACH preamble).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HANH N NGUYEN/Primary Examiner, Art Unit 2413